Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said at least one rod holder is rotatable” (as recited in claim 4) of the universal mounting system that also includes “said mounting interface comprising a pair of slides, each slide configured for engaging with one said pair of side guide rails” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said accessory" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “said LED lamp being oriented to provide light towards an area away from a front side of said rod holder assembly”, however a LED lamp is not positively recited as part of the claimed invention, and this recitation renders the claim indefinite since “a light emitting diode (LED) lamp receiver” is merely “configured to receive an LED lamp”.
14 recites the limitation "said accessory assembly" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6-13 and 15-18 are rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maldonado et al. (U.S. Patent No. 7,140,507, as cited by Applicant in IDS 11/13/2018).
For claim 1, Maldonado et al. discloses a universal mounting system comprising:
a mounting bracket (Fig. 2: 34) comprising a backing plate (Fig. 2: 77) and a pair of side guide rails (Fig. 2: 76, 78), each side guide rail comprising a lip extended away from said mounting bracket (as shown Fig. 2 and Col 4, lines 37-39); said mounting bracket backing plate comprising mounting holes for mounting said backing plate to a body (as shown in Fig. 2: 77); a mounting interface (Figs. 2 and 6: 30) connected to a back end of an accessory assembly (Fig. 6: 72), said mounting interface configured for mounting said accessory assembly to said bracket (Col. 4, lines 23-26); said mounting interface further comprising a pair of slides (Fig. 6: 80, 82), each slide configured for engaging with one of said pair of side guide rails (Col. 4, lines 39-44); and said 
For claim 13, Maldonado et al. discloses the system of claim 1, where said accessory (Figs. 1-2: 12) comprises a cup holder assembly, said cup holder assembly configured to receive a drink container (Col. 3, lines 1-12).
For claim 14, Maldonado et al. discloses a method of mounting an accessory to a body, the method comprising the steps:
affixing a mounting bracket (Fig. 2: 34) to the body (as shown in Figs. 1-2: cooler 10), said mounting bracket comprising a backing plate (Fig. 2: 77) and a pair of side guide rails (Fig. 2: 76, 78), each side guide rail comprising a lip extended away from said mounting bracket (as shown Fig. 2 and Col 4, lines 37-39); and slideably engaging (Col. 4, lines 23-26) the accessory (Figs. 1-2: 14) to the mounting bracket via a mounting interface (Figs. 2 and 6: 30) connected to a back end of the accessory (Fig. 6: 14, 72), said mounting interface configured for mounting said accessory assembly to said bracket (Col. 4, lines 12-22).
For claim 16, Maldonado et al. discloses the method of claim 14, wherein said accessory comprises a cup holder (Col. 5, lines 20-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al., as above.
For claim 2, Maldonado et al. discloses the invention substantially as claimed, but fails to specifically show the universal mounting system of claim 1, wherein said mounting bracket comprises a tapered shape having a shorter width along a top edge and a longer width along a bottom edge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the universal mounting system of Maldonado et al. to include said mounting bracket comprises a tapered shape having a shorter width along a top edge and a longer width along a bottom edge for the advantage of retaining the mounting interface secured within the mounting bracket, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 3, Maldonado et al. shows said pair of slides (Fig. 6: 80, 82) corresponds with the shape of said mounting bracket (Col. 4, lines 23-26), and said mounting interface (Figs. 2 and 6: 30) comprises a top edge (Fig. 6: 88, 90) configured to engage said top edge of said mounting bracket when said pair of slides engage said pair of side guide rails (Col. 4, lines 44-46), but fails to specifically show said pair of slides of said mounting interface comprising a tapered orientation corresponding with said tapered shape of said mounting bracket. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the universal mounting system of Maldonado et al. to include In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 17, Maldonado et al. discloses the invention substantially as claimed, but fails to specifically show the method of claim 14, wherein said mounting bracket comprises a tapered shape having a shorter width along a top edge and a longer width along a bottom edge. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Maldonado et al. to include said mounting bracket comprises a tapered shape having a shorter width along a top edge and a longer width along a bottom edge for the advantage of retaining the mounting interface secured within the mounting bracket, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 18, Maldonado et al. shows said pair of slides (Fig. 6: 80, 82) corresponds with the shape of said mounting bracket (Col. 4, lines 23-26), and said mounting interface (Figs. 2 and 6: 30) comprises a top edge (Fig. 6: 88, 90) configured to engage said top edge of said mounting bracket when said pair of slides engage said pair of side guide rails (Col. 4, lines 44-46), but fails to specifically show said pair of slides of said mounting interface comprising a tapered orientation corresponding with said tapered shape of said mounting bracket. However, it would have been obvious to In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. in view of Crump et al. (U.S. Patent No. 3,051,422, as cited by Applicant in IDS 11/13/2018).
For claim 4, Maldonado et al. discloses the invention as substantially as claimed, including the universal mounting system of claim 1, further comprising: said accessory comprising a rod holder assembly (as shown in Fig. 6: 72) having at least one rod holder having a cylindrical shape with a cylindrical hollow interior configured for receiving a handle of a fishing rod (Col. 4, lines 13-16); and said at least one rod holder being oriented such that a fishing hook attached to said fishing line may be cast into the body of water and remain in the water while said fishing rod handle is inserted into said at least one rod holder (Col. 4, lines 49-65), but fails to specifically show at least one hook affixed to said rod holder assembly in proximity to said at least one rod holder, said hook configured to receive a portion of a fishing line from said fishing rod placed within said at least one rod holder. 
However, Crump et al. teaches a mounting system comprising: a mounting bracket (Figs. 1-2: 30) and a mounting interface including a rod holder assembly (14), at 
For claim 5, Maldonado et al. as modified by Crump et al. discloses the universal mounting system of claim 4, further comprising: a light emitting diode (LED) lamp receiver configured to receive an LED lamp; and said LED lamp being oriented to provide light towards an area away from a front side of said rod holder assembly (Maldonado et al. as discussed in Col. 3, lines 45-52; Col. 4, line 65-Col. 5, line 2; Col. 5, lines 20-30).
For claim 12, Maldonado et al. discloses the invention as substantially as claimed, but fails to specifically show where said at least one rod holder is rotatable. However, Crump et al. teaches a mounting system comprising: a mounting interface (Figs. 1-2: 30) and a rod holder assembly (14), said rod holder assembly includes at least one rod holder (16), where said at least one rod holder is rotatable (Col. 2, lines 7-8: at bolt, rivet 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the universal .  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. as modified by Crump et al., as applied to claims 4-5 above, and further in view of Schaeffer (U.S. Patent No. 3,546,805, as cited by Applicant in IDS 11/13/2018).
For claim 6, Maldonado et al. as modified by Crump et al. discloses the invention substantially as claimed, but fails to specifically show an LED housing affixed to said rod holder assembly, said LED housing having at least one LED aimed upwardly and at least one LED aimed forwardly. However, Schaeffer teaches a mounting system comprising: an LED housing (Fig. 1: encompasses frame 1, transverse rods 31, 35, 59, 63, 67 and straps 23) affixed to said rod holder assembly (Fig. 1: 37), said LED housing having at least one lighting element (Figs. 1, 2 and 4: 81) aimed upwardly and at least one lighting element aimed forwardly (Figs. 1, 2 and 4: 77); - 10 -said at least one lighting element aimed upwardly configured to alert a user upon indication of a catch on said fishing hook due to a tugging on said fishing line against said at least one hook (Col. 4, lines 45-60); and said at least one lighting element aimed forwardly configured to provide light towards an area away from a front side of said rod holder assembly (Col. 4, lines 35-44: lighting element 77 extends forward and away from a front side of said rod holder assembly). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Maldonado et al. and Crump et al. to include an LED housing as taught by 
It is noted that the references fail to show the lighting elements are at least one LED, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an LED for the advantages of durability and low power consumption (see Tyson U.S. Patent No. 6,820,364 Col. 3, lines 51-54), since applying this known apparatus of enhancement to a "base" device would have been predictable. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 7, Maldonado et al. and Crump et al. and Schaeffer disclose the system of claim 6, wherein said LED housing is pivotably mounted to said rod holder assembly such that said LED housing may be tilted (Schaeffer Col. 4, lines 49-51: such that the rod holder assembly is pivotable thus, the parts are pivotally interconnected).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. as modified by Crump et al. and Schaeffer, as applied to claims 6-7 above, and further in view of Dir et al. (U.S. Patent Application Publication No. 2008/0159079, as cited by Applicant in IDS 11/13/2018). 
For claim 8, Maldonado et al. and Crump et al. and Schaeffer disclose the invention substantially as claimed, but fail to specifically show a rechargeable battery and a universal serial bus (USB) interface within said LED housing. However, Dir et al. teaches a fishing system (Fig. 1: 58c, 58d) comprising: an LED housing (Figs. 1-3: 20); a rechargeable battery (para. 0037: 32) within said LED housing; a universal serial bus (USB) interface (para. 0046) within said LED housing, said USB interface configured to . 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. as modified by Crump et al. and Schaeffer, as applied to claims 6-7 above, and further in view of Perkins et al. (U.S. Patent No. 7,562,488, as cited by Applicant in IDS 11/13/2018).
For claims 9-10, Maldonado et al. and Crump et al. and Schaeffer disclose the invention substantially as claimed, but fail to specifically show an intelligence module. However, Perkins et al. teaches a fishing system comprising: an intelligence module (Fig. 6 and Col. 3, lines 19-20: pcb 2) having an accelerometer (9) and a processor (10); and said accelerometer configured to activate said at least one LED aimed upwardly upon detection of movement (Col. 4, lines 20-22); for claim 13:-11- an intelligence module (Fig. 6 and Col. 3, lines 19-20: pcb 2) having a processor (10) and a wireless link (Fig. 6 and Col. 3, lines 29-38: “radio transmitter/microcontroller combo 13” communicates through wireless system); said accelerometer (9) configured to activate said processor (10) to send a signal via said wireless link upon detection of movement (Col. 3, lines 29-38 and Col. 4, lines 20-22); said processor configured to send said signal via said . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. as modified by Crump et al., Schaeffer and Perkins et al., as applied to claims 9-10 above, and further in view of Dir et al. (U.S. Patent Application Publication No. 2008/0159079, as cited by Applicant in IDS 11/13/2018). 
For claim 11, Maldonado et al. as modified by Crump et al., Schaeffer and Perkins et al. disclose the invention substantially as claimed, but fail to specifically show said wireless link comprises a Bluetooth interface. However, Dir et al. teaches a fishing system (Fig. 1: 58c, 58d) comprising: a wireless link; wherein said wireless link comprises a Bluetooth interface (para 0035: communication device 40 using Bluetooth). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Maldonado . 
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643